UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1323


DIANA BESSEM AGBORNCHONG,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   March 23, 2010                    Decided:   June 17, 2010


Before NIEMEYER and SHEDD, Circuit Judges, and James A. BEATY,
Jr., Chief United States District Judge for the Middle District
of North Carolina, sitting by designation.


Petition for review denied by unpublished per curiam opinion.


ARGUED: Joshua A. Moses, JOSHUA MOSES & ASSOCIATES, Silver
Spring, Maryland, for Petitioner.        Rebecca Ariel Hoffberg,
UNITED STATES DEPARTMENT OF JUSTICE, Office of Immigration
Litigation, Washington, D.C., for Respondent.       ON BRIEF: Tony
West, Assistant Attorney General, Civil Division, William C.
Peachey,    Assistant   Director,   Paul  T.   Cygnarowicz,   Trial
Attorney, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Office   of    Immigration   Litigation,  Washington,   D.C.,   for
Respondent.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Petitioner Diana Bessem Agbornchong (APetitioner@), an alien

and native of Cameroon, has filed a petition for review seeking

review of an order by the Board of Immigration Appeals (ABoard@)

dismissing her appeal from the Immigration Judge=s (AIJ@) order

that denied her applications for asylum, withholding of removal,

and   protection    under   the   Convention     Against      Torture    (ACAT@).

Petitioner challenges the IJ=s determination, which was affirmed

by the Board, that she failed to establish that the government

of Cameroon would impute political opinions to her that would

result in her persecution.           For the reasons that follow, the

determinations of the IJ and the Board are affirmed, and the

petition for review is denied.



                                      I.

      Petitioner first entered the United States on November 10,

2004 as a visitor, being authorized to remain in the country

until   May   10,   2005.    However,      Petitioner   did    not    leave   the

country by this date, and on November 9, 2005, she timely filed

an application for asylum, as well as for withholding of removal

and   CAT   protection.     On    August   7,   2007,   Petitioner      appeared

before the IJ for a hearing on her applications.                     Petitioner=s

application for asylum, which lays out the basis of her claims,
                                      3
states that while in Cameroon, she began working in 1985 as a

housekeeper and nanny for Captain Njang (ANjang@).                                  Njang was a

former    military       captain      and      founding        member       of    the     Southern

Cameroons National Council (ASCNC@), a political organization of

English-speaking         Cameroonians           advocating       secession.              The       SCNC

regularly     held       meetings         at    Njang=s        home,    where           Petitioner

received    guests       and     prepared       food     for    SCNC     members.              At    no

point,    however,       was     Petitioner         a    member        of    the        SCNC,       and

Petitioner freely admits that she was never familiar with the

group=s political activities or viewpoints.                            Nonetheless, Njang

would    routinely       present      Petitioner         with     documents         after          each

SCNC meeting to store for safekeeping.                          Petitioner claims that

although     she     had       no    knowledge          regarding           these       documents=

contents, she was questioned by police on one occasion about the

documents    during        her      employ      with     Njang,       but    she        was     never

arrested.

     Following Njang=s death in 2000, Petitioner maintains that

she relinquished a briefcase containing various documents and

personal    effects       to     Njang=s       relatives        and    went       into     hiding.

During this period, Petitioner began working for a non-profit

organization       run    by     Njang=s       sister,    which        was       closed       by    the

Cameroonian    government            in   October        2003    after       the        government

discovered     that        SCNC       meetings          were     being           held     at        the
                                                4
organization=s facility.       Thereafter, Petitioner claims that she

hid in a local village while she was obtaining travel documents.

In   January   2004,    Petitioner    maintains   that     government    police

came to the village, searching for her in relation to Njang=s

documents, but that Petitioner was able to evade the authorities

at   that   time.      Petitioner    subsequently   obtained      an   official

Cameroonian passport and a visa from the U.S. Embassy, and with

the aid of Njang=s former girlfriend, Petitioner arrived at the

airport and boarded a plane for the United States on November

10, 2004.

      At the hearing before the IJ, Petitioner=s testimony was for

the most part consistent with the account laid out in her asylum

application, and the basic details of Petitioner=s account were

likewise     corroborated    by     several    witnesses    and   affidavits.

Petitioner testified that she fears being arrested if returned

to the country because of her connection with Njang and the

SCNC.     She also presented the testimony of Njang=s brother that a

warrant is pending for Petitioner=s arrest in Cameroon; however,

no copy of an arrest warrant was ever presented at the hearing.

      The IJ denied all of Petitioner=s claims, finding that with

regard to the asylum claim, Petitioner had not established a

nexus between her fear of future persecution and a protected

ground,     namely   political      opinion.      The    IJ=s   decision    was
                                       5
subsequently upheld by the Board in an order dated February 27,

2009.     Petitioner filed a timely petition for review of the

denial of her claims for asylum and withholding of removal. 1



                                           II.

                                           A.

       AThe scope of our review of a final order of removal denying

asylum is narrow.@ Dankam v. Gonzales, 495 F.3d 113, 119 (4th

Cir. 2007).        When asylum is denied on the grounds that the

evidentiary      burden    for     establishing         eligibility        has    not    been

met,    Awe    review   for      substantial        evidence    and    must       affirm   a

determination of statutory ineligibility by the [Board] unless

the    evidence    presented       was    so       compelling   that       no    reasonable

factfinder      could     fail    to     find      eligibility      for     asylum.@     Id.

(internal quotation marks omitted).                   Here, as in all cases where

the    Board    affirms    and     supplements         an   order     by    the    IJ,   the

factual findings and reasoning contained in both decisions are

subject to judicial review.                Niang v. Gonzales, 492 F.3d 505,

  1
     Petitioner also initially filed a petition for protection
under the Convention Against Torture (ACAT@) which was denied by
both the IJ and the Board. In her petition for review, however,
Petitioner did not challenge the denial of CAT relief, and
therefore, this claim is not preserved for review. See Edwards
v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999);
Canady v. Crestar Mortgage Corp., 109 F.3d 969, 973-74 (4th Cir.
1997).

                                               6
511 n.8 (4th Cir. 2007) (citing Haoua v. Gonzales, 472 F.3d 227,

230 (4th Cir. 2007)).                Accordingly, Athe IJ=s or the [Board=s]

factual findings are >conclusive unless the evidence before the

[Board] was such that any reasonable adjudicator would have been

compelled to conclude to the contrary.=@ Id. (quoting Haoua, 472

F.3d at 231).

                                                B.

       Refugees       may    be     granted          asylum   by     the    United     States

Attorney General.            8 U.S.C. ' 1158(b).                Applicants for asylum

have the burden of establishing either past persecution or a

well-founded fear of future persecution based upon the protected

grounds     of       race,       religion,       nationality,         membership          in    a

particular       social      group,        or    political         opinion.    See     Elias-

Zacarias, 502 U.S. 478, 481 (1992); Ngarurih v. Ashcroft, 371

F.3d    182,        187    (4th     Cir.        2004);      8 U.S.C. ' 1101(a)(42)(A);

8 C.F.R.    ' 1208.13(b).             The       Awell-founded        fear@    standard          is

comprised      of    both    an    objective         and    subjective      element.           The

objective      component         requires       an    applicant      to    show     specific,

concrete    facts         that    would    lead       a    reasonable      person    in    like

circumstances         to     fear     persecution.              Gandziami-Mickhou              v.

Gonzales, 445 F.3d 351, 353 (4th Cir. 2006).                                The subjective

component, on the other hand, requires an applicant to submit

credible testimony demonstrating a genuine fear of persecution
                                                 7
with some basis in reality and validated with specific facts,

not merely an irrational fear of persecution.                              Li v. Gonzales,

405 F.3d 171, 176 (4th Cir. 2005).

      In addition, in order to qualify for asylum, an applicant

must establish a nexus between the feared persecution and the

protected       ground.       See    Elias-Zacarias,               502    U.S.       at   482-83;

8 U.S.C.        ' 1101(a)(42)(A).          In        order    to    satisfy          this    nexus

element, Aan applicant must tie the persecution to a protected

cause . . .         [and]     show        the       persecutor           had     a     protected

basis . . . in mind in undertaking the persecution.@                                 Saldarriaga

v. Gonzales, 402 F.3d 461, 468 (4th Cir. 2005) (quoting Rivera-

Moreno     v.    INS,   213   F.3d       481,       486    (9th    Cir.    2000)).           Here,

Petitioner does not allege persecution on the grounds of race,

religion,       nationality,        or   membership          in    a     particular         social

group.     Instead, she alleges a fear of future persecution based

upon political opinion.              With respect to a petitioner=s fear of

persecution based upon political opinion, the political opinion

may   be   one     actually    held      by     the       petitioner      or     one      that   is

imputed to her by persecutors.                       See 8 U.S.C. ' 1101(a)(42)(A);

Abdel-Rahman v. Gonzales, 493 F.3d 444, 450-51 (4th Cir. 2007).

In order to succeed on an asylum claim based upon an imputed

political opinion, a petitioner bears the burden of establishing

Athat [her] persecutors actually imputed a political opinion to
                                                8
[her].@          Abdel-Rahman,          493       F.3d      at     450-51     (emphasis

added)(quoting         Sangha   v.   INS,     103    F.3d    1482,   1489     (9th   Cir.

1997)).

                                           III.

                                            A.

         After       hearing    oral       arguments         and     reviewing          the

administrative record, the IJ=s decision, and the Board=s order,

we conclude that the record does not compel the reversal of the

finding that Petitioner is not eligible for asylum.                          Substantial

evidence supports the determination that Petitioner failed to

establish a nexus between her fear of future persecution and the

political opinion she alleges will be imputed to her.

         In   this    regard,   while      Petitioner       may    have     demonstrated

through credible testimony 2 that she holds a genuine fear of

persecution, she failed to establish a nexus between her feared

persecution and a protected ground, that is, that she would be

persecuted Aon account of@ a political opinion actually imputed

to her.       8 U.S.C. ' 1101(a)(42)(A); see Elias-Zacarias, 502 U.S.

at   482-83;     Abdel-Rahman,       493      F.3d   at   450-51.         Here,   the    IJ


     2
      Pursuant to the REAL ID Act of 2005, because no adverse
credibility determination was explicitly made by the IJ,
Petitioner enjoys a rebuttable presumption of credibility on
appeal. 8 U.S.C. ' 1158(b)(1)(B)(iii).


                                              9
reasonably     concluded       that    following      the    death    of    Njang,     the

government=s      reasons      for    questioning      Petitioner      about      Njang=s

documents were Abut incidental or tangentially related to@ Njang=s

political activity with the SCNC. (J.A. 363-64).

      Indeed,     substantial        evidence    in    the   record     supports       the

conclusion     that   although        Petitioner      may    have    been    questioned

about the location of Njang=s documents on one occasion, the

government did not actually impute Njang=s political opinions to

Petitioner.       Petitioner was never a member of the SCNC, nor was

she   even    aware      of    the     political      viewpoints      or     activities

advocated    by    the    group       or   Njang.      At    all     relevant     times,

Petitioner      was      illiterate        and   served       Njang        only   in    a

housekeeping role.            In addition, Petitioner was only questioned

by the police on one occasion, despite the fact that she worked

for Njang for a period of fifteen yearsCCand at no point did the

police question her about the contents of Njang=s documents, only

their location.

      Finally, pursuant to the REAL ID Act of 2005, A[w]here the

immigration judge determines that the applicant should provide

evidence which corroborates otherwise credible testimony, such

evidence must be provided unless the applicant demonstrates that

the applicant does not have the evidence and cannot reasonably

obtain the evidence.@           8 U.S.C. ' 1229a(c)(4)(B).                 Here, the IJ
                                            10
concluded that certain evidence not produced at the hearing,

including     a     copy       of    the     purported         arrest       warrant       facing

Petitioner, was nonetheless reasonably available corroborative

evidence.     In denying Petitioner=s application for asylum, the

Board    relied     upon       the    IJ=s      finding    that       this     corroborative

evidence      was        reasonably          available,          despite          Petitioner=s

rebuttable presumption of credibility.                         In addition, the REAL ID

Act requires that A[n]o court shall reverse a determination made

by   a   trier      of    fact       with       respect    to     the       availability      of

corroborating evidence . . . unless the court finds . . . that a

reasonable    trier       of    fact    is      compelled       to    conclude        that   such

corroborating            evidence          is        unavailable.@                8       U.S.C.

' 1252(b)(4)(D).           In this regard, Petitioner has not accounted

for her failure to produce this corroborative evidence, and we

do not find that the record compels the conclusion that such

evidence is unavailable.

     Accordingly,          after     undertaking          an    Aextremely        deferential@

review of the denial of Petitioner=s application for asylum, we

conclude that the determination made by the IJ and the Board are

Asupported by reasonable, substantial, and probative evidence on

the record considered as a whole,@ and the record does not compel

reversal     thereof.           Elias-Zacarias,            502       U.S.    at    481.        We



                                                11
therefore     deny     the   petition        for     review      with   regard    to

Petitioner=s asylum claim.

                                        B.

     With     regard    to   Petitioner=s          claim   for    withholding     of

removal, because Petitioner does not qualify for asylum, she is

necessarily     ineligible     for   withholding           of     removal.       See

Ngarurih, 371 F.3d at 187 n.7; Camara v. Ashcroft, 378 F.3d 361,

367 (4th Cir. 2004) (ABecause the burden of proof for withholding

of removal is higher than for asylumCCeven though the facts that

must be proved are the sameCCan applicant who is ineligible for

asylum is necessarily ineligible for withholding of removal[.]@).

Therefore, we also deny the petition for review with regard to

Petitioner=s withholding of removal claim.



                                     IV.

     For the foregoing reasons, the petition for review is

                                                                             DENIED.




                                        12